DETAILED ACTION
This action is in response to the amendment filed 29 December 2021. 
	Claims 18 – 36 (renumbered as described below) are pending and have been examined; claims 1 – 17 have been cancelled by Applicant.
	This action has been made FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
	The second claim 22 has been renumbered as claim 24, and newly added second independent claim 23 is renumbered as claim 25, and the newly added claims 25 – 36 have been renumbered as claims 26 – 38. 
	As such, the claims have been numbered as such 18 – 23, [[22]] 24, [[23]] 25, [[24]] 26, [[25]] 27, [[26]] 28, [[27]] 29, [[28]] 30, [[29]] 31, [[30]] 32, [[31]] 33, [[32]] 34, [[33]] 35, [[34]] 36, [[35]] 37, [[36] 38.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to: 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 18 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the ‘455 patent (which incorporates all of the limitations found in claims 1 – 4) discloses all of the limitations found in claim 18 of the instant application.
	Claim 19 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the ‘455 patent (which incorporates all of the limitations found in claims 1 – 4) discloses all of the limitations found in claim 19 of the instant application. More specifically, claim 4 of the ‘455 patent recites the same language as found in claim 19, and claim 5 incorporates claim 4. 
	Claim 20 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the ‘455 patent (which incorporates all of the limitations found in claims 1 – 4) discloses all of the limitations found in claim 20 of the instant application. More specifically, claim 1 of the ‘455 patent recites the same language as found in claim 20, and claim 5 incorporates claim 1.
	Claim 21 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the ‘455 patent (which incorporates all of the limitations found in claims 1 – 4) discloses all of the limitations found in claim 21 of the instant application. More specifically, claim 3 of the ‘455 patent recites the same language as found in claim 21, and claim 5 incorporates claim 3.
22 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the ‘455 patent (which incorporates all of the limitations found in claims 1 – 4) discloses all of the limitations found in claim 22 of the instant application. 
	Claim 23 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the ‘455 patent (which incorporates all of the limitations found in claims 1 – 4) discloses all of the limitations found in claim 23 of the instant application. More specifically, claim 1 of the ‘455 patent recites the same language as found in claim 23, and claim 5 incorporates claim 1.
	Claim [[22]] 24 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the ‘455 patent (which incorporates all of the limitations found in claims 1 – 5) discloses all of the limitations found in claim [[22]] 24 of the instant application. More specifically, claim 6 of the ‘455 patent recites the same language as found in claim [[22]] 24. 
 	Claim [[23]] 25, is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the ‘455 patent (which incorporates all of the limitations found in claims 7 - 10) discloses all of the limitations found in claim [[23]] 25 of the instant application.
	Claim [[24]] 26, is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the ‘455 patent (which incorporates all of the limitations found in claims 7 - 10) discloses all of the limitations found in claim [[24]] 26 of the instant application. More specifically, claim 10 of the ‘455 patent recites the same language as found in claim [[24]] 26. 
	Claim [[25]] 27, is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the ‘455 patent (which incorporates all of the limitations found in claims 7 - 10) discloses all of the limitations found in claim [[25]] 27of the instant application. More specifically, claim 7 of the ‘455 patent recites the same language as found in claim [[25]] 27. 
[[26]] 28, is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the ‘455 patent (which incorporates all of the limitations found in claims 7 - 10) discloses all of the limitations found in claim [[26]] 28 of the instant application. More specifically, claim 9 of the ‘455 patent recites the same language as found in claim [[26]] 28. 
	Claim [[27]] 29, is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the ‘455 patent (which incorporates all of the limitations found in claims 7 - 10) discloses all of the limitations found in claim [[27]] 29 of the instant application. More specifically, claim 11 of the ‘455 patent recites the same language as found in claim [[27]] 29. 
	Claim [[28]] 30, is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the ‘455 patent (which incorporates all of the limitations found in claims 7 - 10) discloses all of the limitations found in claim [[28]] 30 of the instant application. More specifically, claim 7 of the ‘455 patent recites the same language as found in claim [[28]] 30. 
	Claim [[29]] 31, is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the ‘455 patent (which incorporates all of the limitations found in claims 7 - 11) discloses all of the limitations found in claim [[29]] 31 of the instant application. More specifically, claim 12 of the ‘455 patent recites the same language as found in claim [[29]] 31. 
	Claim [[30]] 32, is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the ‘455 patent (which incorporates all of the limitations found in claims 13 – 16) discloses all of the limitations found in claim [[30]] 32 of the instant application. 
	Claim [[31]] 33, is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the ‘455 patent (which incorporates all of the limitations found in claims 13 – 16) discloses all of the limitations found in claim [[31]] 33 of the instant 33. 
	Claim [[32]] 34, is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the ‘455 patent (which incorporates all of the limitations found in claims 13 – 16) discloses all of the limitations found in claim [[32]] 34 of the instant application. More specifically, claim 13 of the ‘455 patent recites the same language as found in claim [[32]] 34. 
	Claim [[33]] 35, is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the ‘455 patent (which incorporates all of the limitations found in claims 13 – 16) discloses all of the limitations found in claim  [[33]] 35 of the instant application. More specifically, claim 15 of the ‘455 patent recites the same language as found in claim [[33]] 35. 
	Claim [[34]] 36, is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the ‘455 patent (which incorporates all of the limitations found in claims 13 – 16) discloses all of the limitations found in claim [[34]] 36 of the instant application. More specifically, claim 17 of the ‘455 patent recites the same language as found in claim [[34]] 36. 
	Claim [[35]] 37, is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the ‘455 patent (which incorporates all of the limitations found in claims 13 – 16) discloses all of the limitations found in claim [[35]] 37 of the instant application. More specifically, claim 13 of the ‘455 patent recites the same language as found in claim [[35]] 37. 
	Claim [[36] 38 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,762,455 (‘455 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the ‘455 patent (which incorporates all of the limitations found in claims 1 – 5) discloses all of the limitations found in claim [[36] 38 of the instant application. More specifically, claim 6 of the ‘455 patent recites the same language as found in [[36] 38.  Further, the only difference in the claims is that claim [[36]] 38 recites a  non-transitory computer-readable medium, while claim 6 of the ‘455 patent is directed to a system.  It would be obvious to one of ordinary . 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAN S MILLER/Primary Examiner, Art Unit 3683